Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/27/2020 has been entered.

Claim Status
Claims 1-4, 6-10, 14, 18-19, and 24-28 are pending. Claims 8,  9, and 14 are withdrawn. Claims 5, 11-13, 15-17, and 20-23 are canceled.  Claims 1-4, 6, 7, 10, 18-19, and 24-28 are examined in accordance to the elected species. 

Information Disclosure Statement
The abstracts of JP2010-120939A and JP2015-509732A in the information disclosure statement (IDS) submitted on 08/27/2020 has been considered by the examiner. However  CN102007216 has not been considered by the Examiner because the document is not in English. 

Action Summary
Claims 1-7, 10-13, 18-19, and 23 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over by Xavier et al., (WO2015/136123 A1) in view Czyżewska-Majchrzak et al., Ann Agric Environ Med. 2014;21(2):320-6 are maintained, but modified and revisited in light of claim amendment. 
Claims 23-25 rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over by Xavier et al., (WO2015/136123 A1) in view Czyżewska-Majchrzak et al., Ann Agric Environ Med. 2014;21(2):320-6 as applied to claims 1-7, 10-13, 18-19, and 23 in further view of Ignacio (EP 2311454 B1) are withdrawn, but merged in light of claim amendment 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
Claims 1-7, 10-13, 18-19, and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being un-patentable over by Xavier et al., (WO2015/136123 A1) in view Czyżewska-Majchrzak et al., Ann Agric Environ Med. 2014;21(2):320-6 and Hii et al., Australian Journal of Basic and Applied Sciences, 4(10): 4580-4584, 2010.
Xavier et al. teaches an algal extract comprising fucoxanthin, fucoxanthinol, and fatty acids, its process, and the use thereof as nutraceutical or pharmaceutical applications, see Abstract and said microalgal extracts unexpectedly high anti-inflammatory activity, promotes 
    PNG
    media_image1.png
    366
    1168
    media_image1.png
    Greyscale
The free fatty acids MUFA and PUFA in the amount between 10% and 35% by weight include docosahexanoic acid, see page 23, lines 32 Bridging page 24, lines 1-3. Moreover, Xavier et al. teaches the algal extract contains in addition to fucoxanthin and fucoxanthinol, other microalgal components such as diadinoxanthin, diatoxanthin, and β-carotene, see page 36, lines 28-32. Xavier et al. further teach the process of producing the algal extract from dry microalgal biomass comprising at least 37% by weight of fucoxanthin, 25% by weight of fucoxanthinol, and, optionally, amarouciaxanthin A and/or isofucoxanthinol, together with other algal components, see page 5 and page 54, line 4. Xavier et al. further teaches the algae extract can be used as antidiabetic agent (e.g. for prevention and/or treatment of diabetes), see page 55, lines 18-25 bridging page 56, line 10. The absence of iodine and heavy metals is considered to meet the amount of iodine and heavy metals recited in the claims 18 and 19. Xavier et al. teaches the fucoxanthin producing algae is a microalgae that belongs to the genus that includes Phaeodactilum. tricornutum, see page 28, lines 12-20. Xavier et al. teaches the composition of the invention is a cosmeceutical composition comprising an algal extract of the invention vitamins, see page 58, lines 25-32 bridging page 59, lines 1-2. Lastly, Xavier et al. teaches the composition can comprise a cosmetically acceptable vehicle such as essential oils and vitamins, see page 59, lines 1-2. 
While Xavier et al. does not teach monosaccharide and disaccharide constitute 0.05% to 0.7% by dry weight of the microalgae extract, the absence of a teaching of monosaccharide and disaccharide of the microalgae extract taught by Xavier renders obvious the claimed monosaccharide and disaccharide constituting 0.05% to 0.7% by dry weight of the microalgae extract. One would reasonably expect the extract taught by Xavier to contain either no monosaccharide and disaccharide or very low amount of monosaccharide and disaccharide because Xavier et al. teaches the microalgae extract is an antidiabetic agent, see claim 32 and also because Czyżewska-Majchrzak et al. teaches a nutrition model for diabetes patients, both the benefits and potential risks of a low-carbohydrate diet should therefore take into account, see Abstract. 
Xavier et al. does not teach at least one antioxidant selected from vitamin C, Ascorbyl palmitate, vitamin E, and rosemary oil and the at least one antioxidant constitutes between 0.1% and 5% by weight of the microalgae extract. 
Hii et al. teaches that fucoxanthin pigment exhibited the greatest stability when stored in dark condition. The pigments were more stable at alkaline pH region as compared to neutral and acidic condition. In dark condition, the addition of ascorbic acid greatly delayed fucoxanthin degradation and concentration ascorbic acid (vitamin C) at 1.0% w/v displayed greatest pigment retention. In conclusion, fucoxanthin pigments were sensitive to light exposure and 
It would have been prima facie obvious for a person of ordinary skill in the art at the time of the invention was filed to include ascorbic acid in the amount of 1.0% by weight to give Applicant’s claimed invention. One would have been motivated not only because Xavier et al. teaches the microalgal extracts can include vitamins but also because Hii et al. teaches ascorbic acid (vitamin C) is known to stabilize fucoxanthin, see Abstract. One would reasonably expect the inclusion of vitamin C to stabilize fucoxanthin taught by Xavier et al with success. While the prior art in combination does not specifically teach stabilized fucoxanthin has a % reduction level of less than 20% for at least 7 days, the obvious stabilized fucoxanthin of the cited references would reasonably be expected by the fact that vitamin C is known to stabilize fucoxanthin. Applicants are reminded that the Office does not have the facility and resources to provide such evidence needed in order to establish that the prior art does not possess the same functional characteristics recited in claims 1 and 2. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

	Applicant’s argument and Response to Applicant’s argument
Applicant argues that the prior art references fail to disclose or even suggest each and every limitation of claim 1. In response, the Examiner finds Applicant’s argument not persuasive because the modified and revisited rejection addresses the new limitation as described in the above 103 rejection. 

Applicant’s argument with respect to the addition of an antioxidant as stabilizing agent to a microalgae extract enriched with fucoxanthin is not persuasive because antioxidant such as vitamin C is known to stabilize fucoxanthin as taught by Hii et al. As such, the inclusion of vitamins which are suggest by Xavier would reasonably be expected to microalgae extract enriched with fucoxanthin with success. 

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669.  The examiner can normally be reached on Monday-Thursday from 7.00am-5.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628